Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 12-16, 18-21 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Pub No. 2020/0192148 A1 and Kim hereinafter)
Regarding Claim 1, Kim discloses (figs. 1-4 and annotated fig. 2) an electronic apparatus comprising: 
an electronic module (9); a display module (20) comprising a plurality of pixels, the display module including a panel hole that extends through an upper surface and a lower surface of the display module and overlaps the electronic module;
 an impact absorbing layer (40) disposed on the display module, the impact absorbing layer including a lower surface (LS) adjacent to the display module and an upper surface (US) opposite to the lower surface; 
a light shielding pattern (70) disposed on the upper surface of the impact absorbing layer and provided with a transmission opening defined therein to overlaps the panel hole and the electronic module; and  

    PNG
    media_image1.png
    503
    786
    media_image1.png
    Greyscale

a window (30) disposed on the impact absorbing layer, wherein the light shielding pattern has a closed-line shape.
 
Regarding Claim 3, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, further comprising a bezel pattern (60) that surrounds at least one edge of the impact absorbing layer.  

Regarding Claim 4, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 3, wherein the window comprises: a transmission area (top area of on cover plate 30) overlapping the transmission opening; a light shielding area that overlaps the light shielding pattern; an active area ([0023]) surrounding at least a partial 

Regarding Claim 5, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 3, wherein the bezel pattern is disposed on the upper surface of the impact absorbing layer.  

Regarding Claim 6, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 3, wherein the bezel pattern is disposed on the lower surface of the impact absorbing layer.  

Regarding Claim 8, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, wherein the light shielding pattern has a black color ([0061]). 
 
Regarding Claim 9, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, wherein the light shielding pattern includes a plurality of light shielding patterns (60 and 70).  

Regarding Claim 10, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, wherein the transmission opening has a shape selected from a circle, an oval, and a polygon.  

Regarding Claim 12, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, further comprising: a protective member (5) disposed on the lower surface of the display module, the protective member including at least one layer selected from a light shielding layer, a heat dissipating layer  and a cushion layer; and the protective member includes an upper surface adjacent to the display module and a lower surface opposite to the upper surface, wherein a protective member hole extends through the upper and lower surfaces of the protective member ([0053]).  

Regarding Claim 13, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, further comprising: an optical member (15) disposed between the impact absorbing layer and the display module, the optical member including an upper surface adjacent to the impact absorbing layer and a lower surface adjacent to the display module; the optical member includes an optical member hole that extends through the upper surface and lower surfaces of the optical member (fig.2).  

Regarding Claim 14, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 13, further comprising: a first adhesive layer (65) that is configured to attach the impact absorbing layer to the window; and a second adhesive layer (40) that is configured to attach the impact absorbing layer to the optical member, wherein the first adhesive layer is disposed on an entire surface of the impact absorbing layer and covers the light shielding pattern; wherein the second adhesive layer includes an adhesive opening that extends through the second adhesive layer, the adhesive opening overlaps with the transmission opening (fig.2).  

Regarding Claim 15, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 1, wherein the electronic module includes at least one module selected from: an audio output module, a light emitting module, a light receiving module, and a camera module ([0043]).  

Regarding Claim 16, Kim discloses (figs. 1-4 and annotated fig. 2) an electronic apparatus comprising: 
a window (30); a display module (20) disposed under the window and comprising a plurality of pixels: an impact absorbing layer (40) disposed between the display module and the window and including an upper surface that faces the window: an optical member (15) disposed between the display module and the impact absorbing layer; 
a protective member (back cover of the display device) disposed under the display module: a light shielding pattern (70) disposed on the upper surface of the impact absorbing layer; and 
an electronic module (9) disposed under the display module, wherein a module hole extends through the display module, the optical member, and the protective member to overlap the electronic module, and 
the light shielding pattern includes a transmission opening overlapping the module hole, the light shielding pattern having a closed- line shape (fig.2).  


Regarding Claim 18, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 16, further comprising a bezel pattern (60) that surrounds at least one edge of the impact absorbing layer.  

Regarding Claim 19, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 18, wherein the window comprises: a transmission area (top area of on cover plate 30) overlapping the transmission opening; a light shielding area that overlaps the light shielding pattern: an active area surrounding at least a portion of the light shielding pattern: and a peripheral area adjacent to the active area, the peripheral area overlapping the bezel pattern ([0023]).  

Regarding Claim 20, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 18, wherein the bezel pattern is disposed on the upper surface of the impact absorbing layer.  

Regarding Claim 21, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 18, wherein the bezel pattern is disposed on a lower surface of the impact absorbing layer.  

Regarding Claim 23, Kim discloses (figs. 1-4 and annotated fig. 2) the electronic apparatus of claim 16, wherein the light shielding pattern has a black color ([0061]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Cheng et al (US Patent No. 10620665 B2 and Cheng hereinafter)
Regarding Claim 2, Kim discloses the electronic apparatus of claim 1. Kim does not explicitly disclose wherein a width in a first direction of the transmission opening is smaller than a width in the first direction of the panel hole. However, Cheng teaches

    PNG
    media_image2.png
    319
    462
    media_image2.png
    Greyscale

 wherein a width (t1) in a first direction of the transmission opening is smaller than a width (t2) in the first direction of the panel hole.

Regarding Claim 17, Kim discloses the electronic apparatus of claim 16. Kim does not explicitly disclose wherein a width in a first direction of the transmission opening is smaller than a width in the first direction of the panel hole. However, Cheng teaches

    PNG
    media_image2.png
    319
    462
    media_image2.png
    Greyscale

 wherein a width (t1) in a first direction of the transmission opening is smaller than a width (t2) in the first direction of the panel hole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of width differences of Cheng to device of Kim in order to provide the mobile terminal more mounted devices internally.




Claims 7, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Lee et al (US Pub No. 2019/0205603 A1 and Lee hereinafter)
Regarding Claim 7, Kim discloses the electronic apparatus of claim 1. Kim does not explicitly disclose wherein: the display module comprising a plurality of hole lines that are configured to connect first pixels of the plurality of pixels that are spaced apart from each other by the panel hole and to receive a same signal among the first pixels; and at least a partial portion of the plurality of hole lines overlaps the light shielding pattern.  However, Lee teaches (figs. 3 and 8) wherein: the display module comprising a plurality of hole lines (not labeled, fig.3) that are configured to connect first pixels of the plurality of pixels (PXL) that are spaced apart from each other by the panel hole and to receive a same signal among the first pixels; and at least a partial portion of the plurality of hole lines overlaps the light shielding pattern (162, fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of pixels of Lee to device of Kim in order to include red, green, blue, and white electroluminescence elements, or may be configured to include red, green, blue, and green electroluminescence elements.

Regarding Claim 11, Kim discloses the electronic apparatus of claim 1. Kim does not explicitly disclose wherein the electronic apparatus is configured to be folded about a folding axis extending in one direction. However, Lee teaches (fig. 3 and [0164]) the electronic apparatus is configured to be folded about a folding axis extending in one direction. It would have been obvious to one of ordinary skill in the art before the 
 
Regarding Claim 22, Kim discloses the electronic apparatus of claim 16. Kim does not explicitly disclose wherein: the display module comprising a plurality of hole lines that are configured to connect first pixels of the plurality of pixels that are spaced apart from each other by the panel hole and to receive a same signal among the first pixels; and at least a partial portion of the plurality of hole lines overlaps the light shielding pattern.  However, Lee teaches (figs. 3 and 8) wherein: the display module comprising a plurality of hole lines (not labeled, fig.3) that are configured to connect first pixels of the plurality of pixels (PXL) that are spaced apart from each other by the panel hole and to receive a same signal among the first pixels; and at least a partial portion of the plurality of hole lines overlaps the light shielding pattern (162, fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of pixels of Lee to device of Kim in order to include red, green, blue, and white electroluminescence elements, or may be configured to include red, green, blue, and green electroluminescence elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841